08/09/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                October 6, 2020 Session

       STATE OF TENNESSEE v. MICKEY VERCHELL SHANKLIN

                 Appeal from the Circuit Court for Madison County
                    No. 18-854-B        Donald H. Allen, Judge
                     ___________________________________

                           No. W2019-01460-CCA-R3-CD
                       ___________________________________


CAMILLE R. MCMULLEN, J., dissenting.

       I dissent from the conclusion reached by the majority that it is necessary to remand
the case to the trial court for a hearing on the fines owed by the Defendant.

        As noted by the majority, the trial court’s imposition of a fine must be based upon
the factors provided in the statutory sentencing act, and the trial court must also consider
other factors “including prior history, potential for rehabilitation, financial means, and
mitigating and enhancing factors that are relevant to an appropriate overall sentence.”
Taylor, 70 S.W.3d at 723 (citing Blevins, 968 S.W.2d at 895). Because the trial court did
not make any findings on the record in imposing the $75,000 fine, the trial court’s decision
is not entitled to a presumption of reasonableness. However, I disagree with the majority’s
decision to remand the case to the trial court for findings based upon the relevant factors,
and I would instead conduct a de novo review and impose the statutory minimum fines
dictated by Tennessee Code Annotated § 39-17-428. This court and our supreme court
have declined to remand cases for a hearing on fines and instead imposed the statutory
minimum fines where the trial court did not make findings on the record. See, e.g., State
v. Ashley K. Moyers, No. E2013-01608-CCA-R3-CD, 2014 WL 2902253, at *7 (Tenn.
Crim. App. June 25, 2014), perm. app. denied (Tenn. Nov. 20, 2014) (modifying $40,000
fine to statutory minimum where trial court failed to make any findings on the record
regarding the fine); Taylor, 70 S.W.3d at 723 (modifying $27,500 fine to statutory
minimum where trial court failed to make any findings on the record regarding the fine).
Because I would have modified the fines instead of remanding for a hearing, I respectfully
dissent.


                                             ____________________________________
                                             CAMILLE R. MCMULLEN, JUDGE